NUMBER 13-14-00698-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

           IN THE INTEREST OF E.L., M.R., AND H.R., CHILDREN


                     On appeal from the 156th District Court
                         of San Patricio County, Texas.


                                          ORDER
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       This is an appeal of a final order terminating parental rights. Appellant’s brief in

this matter was due on January 5, 2015. See TEX. R. APP. P. 38.6(a). Appellant has

neither filed a brief nor a motion for extension of time to file the brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). This

Court is directed to ensure “as far as reasonably possible” that such appeals are brought
to final disposition within 180 days of the date the notice of appeal is filed. TEX. R. JUD.

ADMIN. 6.2(a). Given the nature of these cases and the shortened appellate deadlines,

this Court does not favor motions for extension of time to file the record or briefs. In

accordance with the limited time for consideration of these appeals, it is the policy of this

Court to limit extensions of time to file a brief to one ten-day extension of time absent truly

extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       Accordingly, we ORDER appellant’s counsel, Hon. Joel H. Thomas, to file

appellant’s brief within TEN days of the date of this order. No further extensions of time

will be granted absent truly exigent and extraordinary circumstances. The Clerk of this

Court is ORDERED to serve a copy of this order on appellant by certified mail, return

receipt requested.


                                                   PER CURIAM

Delivered and filed the
7th day of January, 2015.




                                              2